DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 March 2022 has been entered.


Status of Claims
Claims 16-21, 23-33, 35, and 36 are pending in this application.
Claims 26-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 July 2018.
Claims 21 and 33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 July 2018.

Claims 16-20, 23-25, 31, 32, 35, and 36 are examined.


Examiner’s Remarks
Independent claim 16 and dependent claims 24 and 31, as amended, include the limitation wherein the component C comprises micro-particles with an average particle size of 0.001 to 0.1 mm as determined by light scattering.  The phrase “as determined by light scattering”, i.e., the method of particle size analysis by light scattering (see as-filed specification, page 7) is construed to be a product-by-process limitation.  Note product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps.  See MPEP 2113.  Accordingly, the phrase “micro-particles with an average particle size of 0.001 to 0.1 mm as determined by light scattering” is construed to mean micro-particles with an average particle size of 0.001 to 0.1 mm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 31 March 2022:
Claims 16-20, 23-25, 31, 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2008/0107744).
Regarding claim 16, 18-20, 31, 32, 35, and 36, Chu teaches injectable hollow tissue fillers suspended in a biocompatible fluid carrier to significantly improve the clumping resistance and injectability of the composition (e.g., see abstract).  The compositions may be used for augmentation of soft tissue and/or scar tissue, inter alia (e.g., paragraph [0002]).  The hollow particle is made of a biocompatible material; suitable materials include calcium hydroxyapatite (e.g., paragraph [0046]).  Regarding the particle size of the material (instant claims 16, 24, and 31; see interpretation at paragraph 7, above), Chu teaches the average cross sectional dimension of the particle ranges preferably from about 30 µm to about 200 µm (e.g., paragraph [0016]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.  A variety of biocompatible carriers can be used to suspend the hollow particles to avoid clumping before and after injection; suitable solutions such as water may be formulated with a thickening agent or a suspension agent to modify the viscosity to provide the composition with comparable density with the hollow particle for the homogenous particulate suspension (e.g., paragraph [0048]).  Suitable thickening suspension agents include glucose, hyaluronic acid (preferred), and mixtures thereof, in amounts up to 40% of the total weight (e.g., paragraph [0048]), which encompasses amounts for each of components A and B (see further discussion of amounts, below).   An anesthetic such as lidocaine may be present (e.g., paragraph [0052]).  The composition contains a major amount of water (preferably water, physiological saline, or the like) (e.g., paragraph [0051]).
Chu does not exemplify a composition comprising glucose, hyaluronic acid, hydroxyapatite, and lidocaine (Applicant’s elected species) sufficiently to anticipate the claims; therefore, the rejection is made under obviousness.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate a liquid water-based composition comprising glucose, hyaluronic acid, hydroxyapatite, and lidocaine; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Chu teaches all of said components are suitable materials for its compositions, and thus the selection of calcium hydroxyapatite as the micro-particles; the selection of water, glucose, and hyaluronic acid as the carrier; and the selection of lidocaine as the anesthetic agent amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success. 
Regarding the limitation, “for improving the facial contour and shape of the human or animal face by injection”, said limitation recites an intended use of the composition, and does not impart a structural limitation apart from what is already claimed.  Since Chu teaches a composition comprising the same components as the claimed invention (i.e., a water-based composition comprising hollow particles, thickener(s) and optionally anesthetic), and also teaches the composition is injectable and may be used for augmentation of soft tissue and/or scar tissue, it is capable of said use, absent evidence to the contrary.
Regarding the limitation wherein the composition comprises component A and has osmotic concentration is in the range from 500 to 5000 mOsm/L (claim 16 as amended) or 1200 to 4000 mOsm/L (claim 24), Chu teaches suitable thickeners include glucose, in amounts up to 40% (e.g., paragraph [0048]); therefore, the selection of glucose amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  Additionally, it is noted the osmolarity of a component is inherent within the component itself; since the composition of Chu comprises the same components in the same or similar amounts, the skilled artisan would reasonably expect it to possess the same properties, including osmotic concentration, absent a showing otherwise.  Accordingly, the claimed osmotic concentration does not impart patentability to the claims, absent a showing of the criticality of the particular range claimed.
Regarding amounts of components A and B (claims 16, 23, 24, 35, and 36), Chu teaches the thickening agent is typically present in a concentration from about 0-40% (e.g., paragraph [0048]); therefore, when glucose and hyaluronic acid are present, the amount of each would necessarily be in the range of up to 40%.  This range encompasses that for each of components A and B.  Chu also teaches the hollow particulate fillers are typically present in a concentration from about 10%-80% of total volume of the composition (e.g., paragraph [0018]) and a void volume of 0.1-74% of the total particulate volume (e.g., paragraph [0043]), which results in a concentration which overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Regarding amounts of component C (claims 24, 35, 36), Chu also teaches the hollow particulate fillers are typically present in a concentration from about 10%-80% of total volume of the composition (e.g., paragraph [0018]) and a void volume of 0.1-74% of the total particulate volume (e.g., paragraph [0043]).  The volume of particle material would therefore be 26-99.9% of the total particle volume, or 2.6-79.9% of total volume of the composition.  Chu further teaches the hollow particles have an effective density (weight/volume) comparable to the carrier and suspend evenly in the carrier (e.g., paragraph [0044]), and thus the calculated range overlaps that of the claimed invention (since at equal density, the volume provides an effective weight percentage).  This results in a concentration which overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Regarding amounts of component D (claims 16 as amended, 35, and 36), Chu teaches a suitable concentration of the anesthetic will be from 0.01% to 6% based on the total weight and the agent selected (e.g., paragraph [0052]).  This amount overlaps the ranges cited in instant claim 16, 35, and 36.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Regarding the limitations of claims 17 and 25, it is noted said limitations recite an intended use of the claimed liquid composition, and does not impart a structural limitation apart from what is already claimed.  Since Chu teaches a composition comprising the same components as the claimed invention, and also teaches the composition is injectable and may be used for augmentation of soft tissue and/or scar tissue, it is capable of said use, absent evidence to the contrary.


Response to Arguments
Applicant's arguments filed 31 March 2022 have been fully considered but they are not persuasive.  
Applicant argues Chu fails to teach or suggest high osmolarity.  Applicant also argues the osmolarity in the claimed range of 500 to 5000 mOsm/L “is moderately hyperosmolar and, thus, bears the desired technical effect on strengthen lax ligaments.”  Applicant argues the osmolarity [of the claimed invention] “should be high enough to enable prolotherapeutic effects and low enough to avoid undesired harm to the tissue.”  Applicant argues that Chu suggests isotonic buffers; Applicant also argues that, while Chu is not limited to isosmotic concentrations, there is no teaching or suggestion in Chu to consider the claimed range of 500 to 5000 mOsm/l.
This argument is not persuasive.  As noted above, the osmolarity of a component is inherent within the component itself; since the composition of Chu comprises the same components in the same or similar amounts, the skilled artisan would reasonably expect it to possess the same properties, including osmotic concentration, absent a showing otherwise.  Accordingly, the claimed osmotic concentration does not impart patentability to the claims, absent a showing of the criticality of the particular range claimed. In response to Applicant’s statements that the claimed range of 500 to 5000 mOsm/L “bears the desired technical effect on strengthen lax ligaments”, it is noted that Applicant does not provide or point to any objective evidence demonstrating a criticality for the particular range claimed for achieving the “desired technical effect on strengthen lax ligaments… high enough to enable prolotherapeutic effects and low enough to avoid undesired harm to the tissue”, and thus Applicant’s arguments are construed as arguments of counsel.  "The arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F.2d 600, 145 USPW 716,718 (CCPA 1965), In re Huang, 40 USPQ 2d 1685 (Fed. Cir. 1996), In re De Blauwe et al., 222 USPQ 191, (Fed. Cir. 1984).  See MPEP 716.01(c); 2145.
Applicant also argues a person of ordinary skill in the art would not have been motivated to consider the composition of Chu for the intended use of the claimed composition, i.e., “for improving the facial contour and shape of the human or animal face by injection”.  This argument is not persuasive because the test for intended use is whether or not the compositions of the prior art would be capable of the intended use; since Chu teaches a composition comprising the same components as the claimed invention (i.e., a water-based composition comprising hollow particles, thickener(s) and optionally anesthetic), and also teaches the composition is injectable and may be used for augmentation of soft tissue and/or scar tissue, it is capable of the intended use, absent evidence to the contrary.
Regarding the limitation ‘as determined by light scattering’, Applicant further argues the measuring method is not a method of preparation, and that “[I]t is well known in the art that different means of determination may provide different results.”  Applicant argues that, since the particles as taught in Chu preferably comprise “large-size hollow inclusion of up to 74% (v/v) of void volume…it is not plausible that determination by light scattering would result in a similar range as claimed.”  However, Applicant does not provide or point to any objective evidence to support these assertions.  Rather, Applicant’s specification only mentions measuring methods once, stating, “The average particle size can be determined by known methods, such as microscopic analysis, light scattering and others” (as-filed specification at page 7, lines 1-2).  Thus the instant disclosure does not support Applicant’s assertions that different results would be achieved by different means of determination.  Therefore, this argument is not persuasive.
Applicant also argues the claims as amended recite the micro-particle C is present at a concentration ≤5% (w/w), while Chu refers to “compositions comprising at least 10% (w/w) of micro-particles”.  This argument is not persuasive because the disclosure of Chu teaches the amount of “at least 10%” refers not to weight, but to volume.  As noted above, Chu teaches the hollow particulate fillers are typically present in a concentration from about 10%-80% of total volume of the composition (e.g., paragraph [0018]) and a void volume of 0.1-74% of the total particulate volume (e.g., paragraph [0043]).  The volume of particle material would therefore be 26-99.9% of the total particle volume, or 2.6-79.9% of total volume of the composition.  Chu further teaches the hollow particles have an effective density (weight/volume) comparable to the carrier and suspend evenly in the carrier (e.g., paragraph [0044]), and thus the calculated range results in a concentration (w/w) which overlaps that of the claimed invention (since at equal density, the volume provides an effective weight percentage).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.  
Therefore, it is the Examiner’s position that the claims are rendered obvious.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611